DETAILED ACTION
This action is in response to the amendment filed on 10/06/22.
Claim 1 is pending and has been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Last paragraph of claim 1 recite the limitations “the handle portion” and the articulation joint”. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alesi et al. (5,779,130) in view of Noiles (4,576,167).
	Regarding claim 1, Alesi discloses a surgical instrument assembly responsive to a firing motion, wherein the surgical instrument assembly comprises: an elongate channel (226; Fig. 14) including a channel slot (slot in dotted lines; Fig. 14); a replaceable staple cartridge (228) received by the elongate channel and incorporating a proximally positioned wedge member (250) aligned to cam upward a driver (256) supporting a staple (230), wherein the replaceable staple cartridge comprises: a tissue-engaging surface; a plurality of staple cavities (Fig. 14) defined in the tissue-engaging surface; and a proximal cartridge portion proximal to the plurality of staple cavities, wherein the proximal cartridge portion comprises an anvil-facing surface; an anvil (290) pivotally coupled to the elongate channel and including an anvil channel, wherein the anvil further comprises: a plurality of staple-forming pockets; and a proximal anvil portion (232a, 232b) proximal to the plurality of staple-forming pockets, wherein the proximal anvil portion comprises a step comprising a proximal step surface (Fig. 14), wherein the proximal step surface is vertically aligned with the anvil-facing surface when the anvil and the elongate channel are in a clamped configuration (Fig. 19), and wherein the anvil-facing surface is aligned with the tissue engaging surface; a firing device (260) including a distally presented cutting edge (265) longitudinally received between the elongate channel and the anvil, an upper member (284) engageable to the anvil channel, a lower member (286) engaging the channel slot, and a middle member (272, 262, 264) operable to actuate the replaceable staple cartridge by distally translating the wedge member of the replaceable staple cartridge, the firing device positively engaging both the elongate channel and the anvil during longitudinal firing travel to provide spacing therebetween for staple formation (Figs. 18-19), wherein the firing device comprises bar portions (262, 264) but fails to disclose wherein the firing device further comprises a laminate bar portion for transferring the firing motion. Noiles discloses a surgical stapler comprising an elongated firing device. The firing device comprises a laminate bar (80) portion for transferring firing motion with increased flexibility without significantly affecting the tensile strength. It would been obvious to one having ordinary skills in the art to have provided Alexi firing device comprising a laminated bar portion as taught by Noiles in order to increase flexibility of the firing device without affecting its tensile strength. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731